— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Hirsh, J.), imposed September 26, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
As the People correctly concede, the defendant’s waiver of his right to appeal was not knowing, voluntary, and intelligent (see People v Bradshaw, 18 NY3d 257, 265 [2011]) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, PJ., Skelos, Leventhal and Sgroi, JJ., concur.